Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1, 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and claim 10 of US 11355042. Although the claims at issue are not identical, they are not patentably distinct from each other because current claim is broader recitation of patented one.


Current Application
US 11355042
1. A method of driving a display device comprising: a display area to display an image, the method comprising: 
performing a first first pixel shift driving by shifting an image with enlargement or reduction of the image; and 






performing a second pixel shift driving by shifting the image without enlargement or reduction of the image when the image includes a scroll area.











11. A display device comprising: a display area to display an image; and a controller to control the image, wherein the controller is to perform a first first pixel shift driving by shifting the image with enlargement or reduction of the image, and-39- 221853/411598-06310wherein the controller is to perform a second pixel shift driving by shifting the image without enlargement or reduction of the image when the image includes a scroll area.
1. A method of driving a display device comprising: a display area to display an image, the method comprising: performing a first first pixel shift driving by shifting an image by a first range in the display area without loss of image information due to enlargement or reduction of the image; checking whether a change of a block grayscale value from performing the first first pixel shift driving is greater than or equal to a threshold in an interest area in the display area; and 
performing a second pixel shift driving by shifting an image having the loss of image information, wherein the second pixel shift driving is performed based on whether the change of the block grayscale value is greater than or equal to the threshold in the interest area.

10. The method according to claim 1, wherein the image comprises a scroll area in which a subtitle, text information, or the like shifts in at least some sections, and wherein the interest area is positioned to include at least a portion of the scroll area.
1. A method of driving a display device comprising: a display area to display an image, the method comprising: performing a first first pixel shift driving by shifting an image by a first range in the display area without loss of image information due to enlargement or reduction of the image; checking whether a change of a block grayscale value from performing the first first pixel shift driving is greater than or equal to a threshold in an interest area in the display area; and 
performing a second pixel shift driving by shifting an image having the loss of image information, wherein the second pixel shift driving is performed based on whether the change of the block grayscale value is greater than or equal to the threshold in the interest area.

10. The method according to claim 1, wherein the image comprises a scroll area in which a subtitle, text information, or the like shifts in at least some sections, and wherein the interest area is positioned to include at least a portion of the scroll area.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10, 11, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun (US 20160329008) in view of Shin (US 20090295768).
Regarding claim 1 Chun teaches a method of driving a display device comprising a display area to display an image, the method comprising: performing a first first pixel shift driving by shifting an image with enlargement or reduction of the image ([0010] an image corrector including: a shift determiner configured to determine a shift direction and a shift amount of an image corresponding to first image data; an area determiner configured to divide the image into a plurality of areas and, in accordance with the shift direction, to determine a first area of the plurality of areas as a reduction area and a second area of the plurality of areas as an enlargement area see fig. 2); and 
performing a second pixel shift driving by shifting the image without enlargement or reduction of the image ([0082] The image corrector 210 may set the third area to the x-axis shift area. Accordingly, the third area A3, which is positioned between the first area A1 and the second area A2, may shift along the direction in which the first area A1 is reduced, and may maintain its size, without being reduced or enlarged).
Chun is silent on when the image includes a scroll area.
However, Shin teaches when the image includes a scroll area ([0052] see fig. 5).
Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Chun in light of Shin teaching so that it may include when the image includes a scroll area.
The motivation is to provide a method of driving a display device with improved display quality.
Regarding claim 10 Chun in view of Shin teaches wherein the scroll area includes at least one of a subtitle and text information (Shin: [0052] see fig. 5).

Regarding claim 11 Chun in view of Shin teaches a display device (fig.1) comprising: 
a display area to display an image (fig. 1, [0009]); and 
a controller (fig. 1, item 220) to control the image, wherein the controller is to perform a first first pixel shift driving by shifting the image with enlargement or reduction of the image ([0010] an image corrector including: a shift determiner configured to determine a shift direction and a shift amount of an image corresponding to first image data; an area determiner configured to divide the image into a plurality of areas and, in accordance with the shift direction, to determine a first area of the plurality of areas as a reduction area and a second area of the plurality of areas as an enlargement area see fig. 2), and-39- 
221853/411598-06310wherein the controller is to perform a second pixel shift driving by shifting the image without enlargement or reduction of the image ([0082] The image corrector 210 may set the third area to the x-axis shift area. Accordingly, the third area A3, which is positioned between the first area A1 and the second area A2, may shift along the direction in which the first area A1 is reduced, and may maintain its size, without being reduced or enlarged) when the image includes a scroll area (Shin: [0052] see fig. 5).

Regarding claim 20 Chun in view of Shin teaches wherein the scroll area includes at least one of a subtitle and text information (Shin: [0052] see fig. 5).
Allowable Subject Matter
Claims 2-9, 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Lee US 20160133175.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687. The examiner can normally be reached M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625